Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing RIDER FOR WAIVER OF MONTHLY DEDUCTIONS We, National Life Insurance Company, will waive Covered such time shall not affect a claim if it is shown that: Monthly Deductions subject to the terms of this rider, when 1. it was not reasonably possible to give notice within we receive at our Home Office due proof that: the time prescribed; and 1. the Insured became totally disabled while this rider 2. such notice was given as soon as was reasonably was in force; and possible. 2. the Insured remained so disabled for 120 days during Covered Monthly Deductions. Covered Monthly a Period of Continuous Total Disability. Deductions shall be: We may require that the Insured be examined, at our 1. the portion of the Cost of Insurance Charge for any of expense, by a medical examiner chosen by us. the Face Amount: The date of issue of this rider is the policy Date of Issue a. which was in force when disability of the Insured unless a later date is set forth below. began; and Total Disability Defined. The Insured shall be deemed to b. which continued in force through the first 120 be totally disabled only if: days of total disability during a Period of 1. due to accidental injury or disease, the Insured Continuous Total Disability; and becomes unable to perform the material and c. for which monthly costs for this rider were substantial duties of: deducted on the Monthly Policy Date just prior to when disability began and through the first 120 a. the specific occupation of the Insured at the time days of total disability during a Period of such disability begins, until benefits for any period Continuous Total Disability; plus of continuous total disability have been paid for 24 months; and 2. the portion of the monthly cost of any rider: b. any occupation for which the Insured is or becomes a. which was in force when disability of the Insured reasonably fitted by education, training, or began; and experience, thereafter. Due regard shall be given to vocation and earnings at the time such disability b. which continued in force through the first 120 began; or days of total disability during a Period of Continuous Total Disability; and 2. the Insured has the sole occupation of a student and is unable to work as a student; or c. for which monthly costs for this rider were deducted on the Monthly Policy Date just prior to 3. the Insured suffers a Specific Loss, which in this rider when disability began and through the first 120 means the complete and irrecoverable loss of: days of total disability during a Period of a. sight; or Continuous Total Disability; plus b. hearing; or 3. the Monthly Administrative Charge. c. speech; or Waiver of Covered Monthly Deductions. We will waive Covered Monthly Deductions only if the Insured has been d. use of both hands, or use of both feet, or totally disabled for 120 days during a Period of Continuous use of one hand and one foot. Total Disability. Waiver of Covered Monthly Deductions will start on the Monthly Policy Date on or next following Limitation of Liability. No waiver of Covered Monthly the later of: Deductions shall be made if total disability is due to: 1. purposely self-inflicted injury; or 1. the date the Insured reaches age 10; or 2. the 121st day of total disability of the Insured during 2. war, declared or undeclared, or any act of war; or a Period of Continuous Total Disability. 3. any of the following afflictions already existing on the We will waive the Covered Monthly Deductions only during date of issue of this rider: the continuance of such disability. However, if such a. legal blindness; or disability starts on or after the date the Insured reaches Attained Age 60, Covered Monthly Deductions shall not be b. the loss of an eye; or waived beyond the later of: c. dismemberment or loss of use of a limb or 1. the Monthly Policy Date next following the date the extremity. Insured reaches Attained Age 65; or Notice of Claim. Written notice of claim must be received 2. the Monthly Policy Date following two years of such at our Home Office during the life of the Insured and during disability. the period of total disability. Failure to give notice within National Life Insurance Company One National Life Drive  Montpelier, Vermont 05604  (802) 229-3333 7208PA(0395) During the Policy Protection Period of this policy, in addition Waiver of Covered Monthly Deductions shall cease if the to waiving any Covered Monthly Deductions as provided in Insured: this rider, we will accept as zero the value of any Minimum 1. ceases to be totally disabled; or Monthly Premium due during the period of disability in the performance of any test to determine the onset of a Grace 2. fails to give such proof on request; or Period. 3. fails to submit to such examination on request. If a Period of Continuous Total Disability during which the Insured is totally disabled for at least 120 days begins within Proof of continued disability shall not be required on or after the Grace Period and on or after the date the Insured reaches the date the Insured reaches Attained Age 65 if the Insured is age 10, then during such period of disability the policy shall then and has been totally and continuously disabled for more not terminate under the terms of the Grace Period provision; than five years. however, all other provisions of this rider, including Cost of this Rider. The cost of this rider on any Monthly Termination, shall apply. When Waiver of Covered Monthly Policy Date is shown in the Data Section. It shall be based on Deductions ceases, we will deduct from the Accumulated the Monthly Deduction and the monthly costs of any riders to Value any Covered Monthly Deductions which were in which this rider applies. The monthly cost of this rider shall arrears at the start of disability. be deducted from the Accumulated Value of the policy in the Period of Continuous Total Disability. A Period of same manner as is the Monthly Deduction. Continuous Total Disability may but need not consist of Increases in Face Amount and Additional Riders. If, consecutive days of total disability. while this rider is in force, any increases in Face Amount or A Period of Continuous Total Disability shall be deemed to any additional benefit riders are requested, we will require an exist if: application for additional benefits under this rider. 1. all days of total disability occur within a time period If we approve the application for additional benefits under not longer than 240 days; and this rider, the effective date of such additional benefits shall be the Monthly Policy Date on or next following the date we 2. all days of total disability are due to or related to the approve such application. same cause. If we do not approve the application for additional benefits A later Period of Continuous Total Disability, excluding the under this rider, the portion of the Cost of Insurance Charges intervening period during which the Insured was not totally for the increase or the monthly cost for the new rider shall disabled, shall be deemed to be continuous with a prior not be a Covered Monthly Deduction. period of total disability if: We will not approve an application for additional benefits 1. its cause is due to or related to the cause of the prior under this rider for any increase or riders which become period of total disability; and effective after the Insured has reached Attained Age 60. 2. it starts within 120 days of the end of a prior period of Incontestability. After this rider has been in force during total disability; and the life of the Insured for two years from its date of issue, we 3. waiver of premium benefits under this rider were will not contest it. paid for the prior period of total disability. Any additional benefits under this rider for which an application is approved will be incontestable after such If two Periods of Continuous Total Disability are not deemed benefits have been in force during the Insured's lifetime for to be continuous, they shall be deemed to be separate. two years from the effective date of such additional benefits. Continued Disability. If we waive Covered Monthly Consideration. This rider is issued in consideration of the Deductions under this rider, we may require proof to our application for the rider and the monthly cost of the rider. satisfaction of continued disability: 1. at reasonable intervals during the first two years; and This rider and a copy of the application for the rider shall become a part of the policy on the date of issue of the rider. 2. thereafter, from time to time, but not more than once a We will send the Owner a copy of any application we year. approve for additional benefits under this rider. It and any Data Section issued for such additional benefits shall become We may require that the Insured be examined, at our a part of this contract on the effective date of such benefits. expense, by a medical examiner chosen by us. 2 National Life Insurance Company 7208PA(0395) One National Life Drive  Montpelier, Vermont 05604  (802) 229-3333 Termination. This rider shall terminate: 4. at the end of a Grace Period; however, at the end of 1. on the date the Insured reaches Attained Age 65, any Grace Period termination will not occur if: unless: a. a Period of Continuous Total Disability during which Insured is totally disabled for at least 120 a. total disability began before the Insured reached consecutive days begins prior to the end of such Attained Age 60, and the terms under the Notice of Grace Period and continues to the end of such Claim section of this rider are met, in which event Grace Period; and this rider shall terminate on the later of the date the Insured reaches Attained Age 65 and the end of b. such period of total disability begins on or after such disability; or the date the Insured reached age 10; and b. total disability began on or after the Insured c. the terms under the Notice of Claim section of this reached Attained Age 60 and before the Insured rider are met. reached Attained Age 65, and the terms under the When this rider terminates: Notice of Claim section of this rider are met, in which event this rider shall terminate on the later 1. all rights under this rider shall cease; and of the date the Insured reaches Attained Age 65 or 2. there shall be no further monthly costs of this rider; the Monthly Policy Date next following two years and of such disability; or 3. the policy shall be considered as separate and 2. on the date the policy terminates; or complete without this rider; and 3. on any Monthly Policy Date requested, if before that 4. all rights and benefits arising from disability date we receive at our Home Office written request beginning prior to termination shall cease. for termination; or signed for NATIONAL LIFE INSURANCE COMPANY at Montpelier, Vermont, as of the date of issue, by Chairman of the Board and Chief Executive Officer 3 7208PA(0395) National Life Insurance Company One National Life Drive  Montpelier, Vermont 05604  (802) 229-3333
